Citation Nr: 0410600	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-15 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than September 1, 2001, 
for the grant of a total rating for compensation purposes based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1943 to February 1946.  

By rating action in July 1999, the RO denied the claim for a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  The veteran and his representative were 
notified of this decision and did not appeal.  

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a December 2002 decision by the RO which granted 
entitlement to TDIU and assigned an effective date of September 1, 
2001.  The veteran disagreed with the effective date assigned 
giving rise to this appeal.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made reasonable 
efforts to develop such evidence.

2.  An inferred claim for TDIU was received on October 26, 1999.  

3.  By rating action in December 2002, the RO assigned an 
effective date of September 1, 2001 for the award of TDIU.  

4.  The earliest date that it was first credibly shown that the 
veteran's service connected disabilities, alone, were of such 
severity as to preclude substantially gainful employment was 
September 1, 2001.  


CONCLUSION OF LAW

An effective date earlier than September 1, 2001 for TDIU is not 
warranted.  38 U.S.C.A. §§ 5100, 5101(a), 5102, 5103, 5103A, 5107, 
5108, 5110(a),(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.104(a), 
3.151(a), 3.156(a), 3.341, 3.400(o)(2), 20.1105 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in the 
law during the pendency of this appeal, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits.  

At the outset, the Board is cognizant of the recent decision by 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which held, in essence, that the notice and assistance 
provisions of VCAA should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the issue currently on 
appeal had been filed and initial adjudication had taken place 
before the VCAA was enacted.  However, the Board finds that the 
veteran was provided adequate notice as to the evidence needed to 
substantiate his claim.  The veteran was notified of the enactment 
of VCAA by letter dated in July 2002, and was provided the 
appropriate regulations in the statement of the case issued in 
April 2003.  The SOC provided notice of what was revealed by the 
evidence of record and why this evidence was insufficient to 
prevail in his claim for an earlier effective date for TDIU.  The 
letter also notified him of which evidence was to be provided by 
the veteran and which by the VA.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, notice 
of what he could do to help his claim, and notice of how his claim 
was still deficient.  The veteran was also afforded an opportunity 
to testify at a personal hearing, but declined.  

In this case, the claimant was provided every opportunity to 
submit evidence, was provided with the appropriate laws and 
regulations applicable to the issue on appeal, and was given ample 
time to respond.  Therefore, the Board finds that the duty to 
assist and notify as contemplated by applicable provisions, 
including the VCAA, have been satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Factual Background

By rating action in July 1999, the RO denied the veteran's claim 
for TDIU.  At that time, his service-connected disabilities 
included a left eye disability, rated 40 percent disabling, and 
rhinitis, rated 10 percent disabling.  The combined rating was 50 
percent.  The veteran and his representative were notified of this 
decision and did not appeal.  

In October 1999, the veteran filed a claim of service connection 
for low back and bilateral knee disabilities.  During the 
development of this claim, he underwent total right knee 
replacement in July 2000.  At a personal hearing before the 
undersigned member of the Board in September 2001, the veteran 
raised that additional issue of entitlement to TDIU.  The veteran 
was advised that this issue was not in appellate status and would 
be referred to the RO for consideration.  

By rating action in July 2002, service connection was established 
for degenerative disc disease of the lumbar spine; rated 10 
percent disabling, and right and left knee disabilities, each 
rated 10 percent disabling; all effective from October 26, 1999, 
the date of receipt of claim.  The combined rating was 60 percent 
from October 26, 1999.  The veteran was also assigned a temporary 
total rating under the provisions of 38 C.F.R. § 4.30, for 
convalescence following the total knee replacement from July 10, 
2000, a 30 percent schedule rating from September 1, 2001.  The 
combined rating was 70 percent from September 1, 2001.  

By rating action in December 2002, the RO granted TDIU, effective 
from September 1, 2001.  In his notice of disagreement, received 
in March 2003, the veteran expressed dissatisfaction with the 
effective date assigned for TDIU, and argued that the effective 
date should be July 1, 1999, the date of receipt of his original 
claim for TDIU.  


Effective Dates - In General

A claim for a total rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities (TDIU), qualifies as a claim for increased disability 
compensation and is subject to the more specific criteria under 38 
U.S.C.A. § 5110(a) and (b)(2) (West 2002) and 38 C.F.R. § 
3.400(o)(2) (2003), which sets forth the method of determining the 
effective date of an increased evaluation.  The general rule 
provides that the effective date of such award "shall not be 
earlier than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented by 
regulation which provides that the effective date will be the date 
of receipt of claim or the date entitlement arose, which ever is 
later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that regard, the law provides that the effective 
date of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date, otherwise 
the date of receipt of the claim."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2003).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p); 3.155 
(2003).  

Additionally, VA Regulations provide that a determination on a 
claim by the agency of original jurisdiction of which the claimant 
is properly notified is final if an appeal is not perfected within 
one year of the date that notice of the determination is mailed to 
the claimant.  38 C.F.R. §§ 20.1103, 20.302 (2003).  

Analysis

In this case, the evidence shows that the veteran's original claim 
for TDIU was denied by the RO in July 1999.  He and his 
representative were notified of this decision and did not appeal.  
Although he subsequently submitted a claim of service connection 
for low back and bilateral knee disabilities within one year of 
the denial of TDIU, there is nothing in any of the numerous 
correspondence received within one year of the July 1999 rating 
action which could liberally be construed as a notice of 
disagreement or a new claim for TDIU.  Thus, the July 1999 rating 
decision became final, and there is no basis to award an effective 
date for TDIU from the date of his original claim.  38 C.F.R. §§ 
20.302(a), 20.1105 (2003).  

Subsequent to the July 1999 rating action, the veteran made no 
mention of unemployability nor did he refer, in any manner, to the 
issue of TDIU until the personal hearing before the undersigned 
member of the Board on September 5, 2001.  As indicated above, the 
issue of TDIU was not in appellate status at that time and was 
referred to the RO for additional development.  The Board has 
reviewed all of the voluminous correspondence from the veteran in 
conjunction with his claims for service connection and did not 
find a single reference which could be construed as a claim for 
TDIU.  Thus, the date of receipt of his claim for TDIU was 
September 5, 2001.  

The medical evidence received subsequent to July 1999 included 
numerous, mostly private medical records showing treatment for 
various maladies, including bilateral knee and low back problems.  
Other than complaints of pain and increased problems engaging in 
physical activities, the reports do not provide any specific 
objective findings, such as, range of motion or limitation of 
function of the knees or back which would provide a basis to 
conclude that he was unemployable because of his service-connected 
disabilities, alone prior to his surgery in July 2000.  

As indicated above, the veteran was granted service connection for 
bilateral knee and low back disabilities by rating action in July 
2002, and was assigned 10 percent evaluations for each knee and 
the low back, effective from October 29, 1999, the date of receipt 
of claim.  38 C.F.R. § 3.400(b)(2)(i).  The combined rating was 60 
percent; effective from October 29, 1999.  The RO also assigned a 
100 percent schedular rating for one year from the date of surgery 
under Diagnostic Code 5055 for the right knee replacement; an 
extension of a temporary total rating under the provisions of 38 
C.F.R. § 4.30 through August 2001, and a 30 percent schedular 
evaluation from September 1, 2001.  The combined rating from 
September 1, 2001 was 70 percent.  The veteran and his 
representative were notified of this decision and did not express 
dissatisfaction with the ratings assigned.  Therefore, that 
decision became final.  38 C.F.R. §§ 20.1103, 20.302.  

The combined 70 percent evaluation assigned for the service-
connected disabilities from September 1, 2001, satisfied the 
minimum criteria for consideration of a total rating and provided 
a basis to grant TDIU under the provisions of 38 C.F.R. § 4.16(a) 
by the RO in December 2002.  Absent the assignment of a 70 percent 
combined evaluation, the only other possible legal theory by which 
TDIU could have been assigned would have been by way of an extra-
schedular rating.  However, as discussed above, the medical 
evidence of record from July 1999 to September 2001, did not 
provide any objective findings that showed that his service-
connected disabilities, alone, prevented him from finding or 
maintaining substantially gainful employment.  Thus, there was no 
basis to award TDIU on an extra-schedular basis prior to September 
1, 2001.  

The Board is cognizant of a June 1999 letter from a family 
physician to the effect that the veteran was unemployable because 
of multiple disabilities, including left eye, bilateral knee, low 
back, and cardiovascular disabilities.  However, the veteran's 
cardiovascular disease, including coronary artery disease, severe 
peripheral vascular disease, unstable angina, and myocardial 
infarctions are not service-connected disabilities and can not be 
considered in his claim for TDIU.  The family physician did not 
opine, nor do any of the medical reports of record indicate, that 
the service-connected disabilities, alone, rendered him 
unemployable prior to September 1, 2001.  

In this case, the RO assigned an effective date of September 1, 
2001, the date entitlement arose, which is the earliest date 
allowable under the applicable criteria.  38 C.F.R. § 3.400(o)(2).  
Consequently, the Board concludes that it has no alternative but 
to find that the veteran's claim for an effective date earlier 
than that allowable by law lacks legal merit and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal 
is denied.  


ORDER

Entitlement to an effective date earlier than September 1, 2001 
for the grant of a TDIU is denied.  



_________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



